Citation Nr: 0614118	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-27 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for a left 
shoulder disorder, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals, 
septorhinoplasty, deviated nasal septum, currently evaluated 
as 10 percent disabling. 

4.  Entitlement to an increased rating for musculoskeletal 
tension type headaches, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to service connection for a right knee 
disorder. 

6.  Entitlement to service connection for a left knee 
disorder. 

7.  Entitlement to service connection for hepatitis C. 

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to May 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board also notes that the veteran, via his 
representative, has raised the issues of service connection 
for hepatitis A and a right wrist disability.  The right 
wrist issue is referred to the RO for appropriate action.  
The hepatitis A issue is addressed in the REMAND portion of 
the decision below.

The issues of service connection for hepatitis and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's disorders of the left and right shoulders 
are manifested by pain and limitation of motion to 
approximately shoulder height.  

2.  The residuals, septorhinoplasty, deviated nasal septum, 
are not manifested by loss of part of the nose with exposed 
nasal passages.  

3.  The veteran's tension type headaches do not result in 
prostrating attacks.  

4.  The veteran does not currently have bilateral knee 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, 
for a right shoulder disorder have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71a, 
Diagnostic Code 5201 (2005).

2.  The criteria for an initial rating of 20 percent, but no 
higher, for a left shoulder disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.71a, Diagnostic Code 5201 (2005). 

3.  The criteria for a rating higher than 10 percent for the 
residuals of a fractured nose have not been met.  38 U.S.C.A.  
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.97, Diagnostic 
Code 6502 (2005). 

4.  The criteria for a rating higher than 10 percent for 
tension type headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 
8100 (2005). 

5.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

6.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the veteran in February 2004, 
subsequent to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has not complied with the 
VCAA's notice requirements in a timely fashion.  Nonetheless, 
the RO has cured any possible prejudice by subsequently 
readjudicating the veteran's claims in a November 2004 
supplemental statement of the case.  See Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The VCAA further requires that VA must notify a claimant of 
any evidence that is necessary to substantiate the claim, as 
well as which evidence the Secretary will attempt to obtain 
and which evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  In this case, the February 2004 
letter referred to above informed the appellant of 
information and evidence needed to substantiate and complete 
claims of service connection and for increased ratings.  
Moreover, the appellant was generally advised to submit any 
evidence that would substantiate his claims.  Pelegrini, 18 
Vet. App. at 121.  Also, the February 2004 letter informed 
the veteran of which portion of information should be 
provided by the claimant, and which portion VA would try to 
obtain on the claimant's behalf.  The RO informed the 
appellant that it would obtain records in the custody of a 
Federal agency and that it would make reasonable attempts in 
assisting the appellant to obtain other records.  38 C.F.R. § 
3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection for knee disability 
claims, but he was not provided with notice of the type of 
evidence to establish a disability rating or effective date 
for those disabilities.  Similarly, the veteran was provided 
information and evidence needed to substantiate his claims 
for increased ratings for deviated nasal septum and headaches 
these claims, but was not provided notice of how to establish 
the effective date for any grant of such benefits.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  All of 
these issues are denied hereinbelow; thus, any deficiency in 
the notice of downstream elements is moot.  

In regards to the veteran's claims for increased ratings for 
a right and left shoulder disability, the Board notes that 
the veteran was provided with notice of the information and 
evidence needed to substantiate these claims.  Thereafter, 
these claims were readjudicated in a September 2004 
Supplemental Statement of the Case.  Moreover, although the 
veteran was not provided with notice regarding the effective 
date with respect to his claims for increased ratings for a 
left and right shoulder disability, the Board finds no 
prejudice in proceeding because the RO has yet to assign an 
effective date and the veteran can appeal the RO's future 
determination thereof.  In regards to the veteran's claims 
for increased evaluations for residuals, septorhinoplasty, 
and tension type headaches, because these claims are being 
denied no effective date will be assigned, and thus there is 
no possibility of any prejudice to the veteran.  Accordingly, 
the Board finds no prejudice will result to the veteran in 
proceeding with the disposition of these claims. 

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
RO obtained the veteran's service medical records and VA 
medical records.  The veteran has not indicated the presence 
of any outstanding private medical records or requested VA's 
assistance in obtaining such records.  VA has provided the 
veteran with medical examinations in furtherance of 
substantiating his claims. 

As such, VA has fulfilled its duties to the appellant to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The RO has evaluated the veteran's service-connected left and 
right shoulder disabilities under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, which provides the criteria for 
evaluating disability due to impairment of the clavicle or 
scapula.  That diagnostic code provides for a maximum 
evaluation of 20 percent for non union of the clavicle or 
scapula with loose movement.  Alternatively, the disability 
can be rated on impairment of function of contiguous joint.  
Id. 

Plate I provides a standardized description of joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with a major exception:  Shoulder rotation: arm 
abducted to 90 degrees, elbow flexed to 90 degrees with the 
position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder.  
38 C.F.R. § 4.71.  Normal range of motion for the shoulder 
is:  Forward elevation (flexion) to 180 degrees; abduction to 
180 degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  Id.  

Limitation of motion of the major arm to the shoulder level 
is rated 20 percent; midway between side and shoulder level 
is rated 30 percent, and to 25 degrees from side is rated 40 
percent.  Limitation of motion of the minor arm to the 
shoulder level is rated 20 percent; midway between side and 
shoulder level is rated 20 percent; and to 25 degrees from 
side is rated 30 percent.   38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

The residuals of a fractured nose have been evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6502, which only allows for 
the assignment of a 10 percent rating upon a showing of  
traumatic nasal deviation with 50 percent obstruction of the  
nasal passage on both sides or complete obstruction on one 
side.  In order for a higher evaluation to be assigned for 
complaints associated with a healed fracture of the nose, 
there must be evidence of loss of part of the nose with 
exposed nasal passages.  See Diagnostic Code 6504. 

The veteran's headaches are evaluated by analogy under the 
criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under this provision, migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating.  A 30 percent rating is warranted for migraine 
headaches manifested by characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent rating is warranted for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  This is the maximum rating available for 
migraine headaches pursuant to Diagnostic Code 8100. 

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.30(d).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).


Analysis
Increased Rating:  Shoulders

The veteran received a VA medical examination in November 
2001 to address the extent of his bilateral shoulder 
disability.  At that time, a review of the veteran's c-file 
revealed a history of impingement syndrome of the right 
shoulder, with residuals of a release of the coracoacromial 
ligament and excision of bursa tissue from the right biceps 
tendon and arthrotomy performed in service. 

At the November 2001 examination, the veteran reported 
constant bilateral shoulder pain associated with increased 
stiffness in the morning and evening.  The veteran also 
reported locking and catching all the way throughout the 
movement range and problems with reaching for items and 
increased pain when driving and sleeping.  The veteran is 
right hand dominant.  

Physical examination in November 2001 revealed right shoulder 
flexion from 0 to 80 degrees and abduction 0 to 70 degrees, 
after which range of motion was painful.  The veteran was 
unable to perform any rotational movements with his right 
shoulder.  Left shoulder flexion was 0 to 100 degrees and 
abduction was 0 to 90 degrees, after which range of motion 
was painful.  The veteran could not perform any rotational 
movements with his left shoulder.  There was severe guarding 
of movements bilaterally.  X-rays of the right shoulder were 
normal and no x-rays of the left shoulder were taken.  
Ultimately, the examiner diagnosed bilateral shoulder 
impingement syndrome, more severe on the right side and 
residuals of right shoulder impingement syndrome with release 
of coracoacromial ligaments, bursectomy and arthrotomy.  

Applying the benefit of the doubt, the veteran is entitled to 
an evaluation of 20 percent for his right shoulder disability 
because his range of motion on flexion and abduction 
indicates that the range of motion for this arm is limited to 
shoulder level.  Likewise, the evidence warrants a 20 percent 
evaluation for the veteran's left shoulder disability because 
the veteran's range of flexion and abduction is limited to 
shoulder level.  Higher ratings are not warranted because the 
evidence does not disclose limitation of motion of the arms 
to midway between side and shoulder level or to 25 degrees 
from side.  

Other Diagnostic Codes concerning the shoulder and arm are 
not applicable because there is no evidence of impairment of 
the humerus under DC 5202, and there is no evidence of 
ankylosis of scapulohumeral articulation.  Likewise, a 20 
percent rating is the highest evaluation assignable under DC 
5203.

Increased Rating: Residuals, Septorhinoplasty, Deviated Nasal 
Septum

In March 2002, the veteran underwent a VA medical examination 
to address the extent of his residuals, septorhinoplasty, and 
deviated nasal septum.  Examination revealed a history of a 
fractured nose due to a motor vehicle accident in 1979.  
There was no interference with breathing through the nose and 
no purulent discharge or dyspnea at rest or on exertion.  The 
veteran was receiving no treatment for his disorder.  He had 
no speech impairment or chronic sinusitis with headaches.  He 
did not suffer from significant allergic attacks.  His 
disorder caused him no periods of incapacity.  Physical 
examination of the nose revealed no nasal obstruction and no 
sinusitis.  The diagnosis was status post septal rhinoplasty 
with minimal sequelae.  

An evaluation in excess of 10 percent for residuals, 
septorhinoplasty, deviated nasal septum is not warranted 
under the circumstances.  There is no evidence of loss of 
part of the nose with exposed nasal passages.  Accordingly, 
an evaluation in excess of 10 percent must be denied.  

Increased Rating: Tension Type Headaches

At VA examination in March 2003, the veteran reported the 
aforementioned 1979 motor vehicle accident as the cause of 
onset of his headaches.  He further reported that his 
headaches occurred two to three times per month and lasted 
four to six hours in duration and are associated with 
dizziness.  The examiner diagnosed muscle contraction 
headaches.  

An evaluation in excess of 10 percent is not warranted for 
the veteran's tension type headaches.  Although the evidence 
indicates that the veteran may get headaches two to three 
times per month, it does not indicate that these headaches 
are prostrating.  Accordingly, entitlement to an evaluation 
in excess of 10 percent must be denied.  

Service Connection:  Bilateral Knee Disorder

A review of the veteran's service medical records reveals a 
December 1977 treatment note concerning a complaint of trauma 
to the veteran's right knee.  The veteran stated that he 
injured his knee falling off of his bunk.  Examination 
revealed pain just below the patella and a scrape on the 
anterior foreleg.  The diagnosis was that he had a bruised 
knee.  There are no notations regarding the veteran's left 
knee and there are no other notations regarding his right 
knee.  The veteran's November 1982 separation examination 
notes normal lower extremities and musculoskeletal system.  

In March 2002, the veteran was afforded a VA examination to 
address his claim for service connection for a bilateral knee 
disorder.  At that time, the veteran complained of pain and 
stiffness involving both knees.  Physical examination 
revealed a normal range of motion of both knees and that the 
knee joints were not painful on motion.  Likewise, the 
veteran did not have weakened movement against strong 
resistance and did not have excess fatigability with use.  
There was no evidence of heat, redness, swelling or 
tenderness to the knees.  The veteran did have calluses of 
the knees, indicating prolonged kneeling.  Both knees were 
stable with medial and collateral ligaments intact.  
Lachman's and McMurray's test were negative.  X-ray of the 
right knee was normal.  X-ray of the left knee showed slight 
narrowing of the medial joint compartment, but it was 
otherwise normal.  The diagnosis was that of bilateral knee 
pain, normal exam.  

Service connection for a bilateral knee disorder is not 
warranted under the circumstances.  The March 2002 
examination fails to reveal a current bilateral knee 
disability attributable to service.  Because there is no 
proof of a present bilateral knee disability attributable to 
service., service connection cannot be established.  The 
benefit-of-the-doubt rule is inapplicable and the claims must 
be denied.  


ORDER

A 20 percent rating for a right shoulder disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 

An initial 20 percent rating for a left shoulder disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a rating in excess of 10 percent for 
residuals, septorhinoplasty, deviated nasal septum is denied.

Entitlement to a rating in excess of 10 percent for 
musculoskeletal tension type headaches is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.


REMAND

The veteran's representative has raised the issue of service 
connection for hepatitis A.  As this issue may be factually 
intertwined with hepatitis C issue, the hepatitis C issue 
must be remanded.  Similarly, final appellate consideration 
of the TDIU issue must await adjudication of the hepatitis 
issues.  

The Board notes that the veteran was provided with the 
regulations regarding a TDIU claim via a July 2003 statement 
of the case.  In light of several recent judicial decisions, 
the Board finds that VCAA notice is required to avoid any 
possible prejudice to the veteran in the adjudication of his 
TDIU claim.  Notice under the VCAA must be provided prior to 
the initial decision on a claim, and in those instances where 
such notice is not provided in a timely fashion, any possible 
prejudice can only be cured by subsequent readjudication of 
the claim.  See Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  Notice of the evidence needed to substantiate 
a disability rating and an appropriate effective date must 
also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The veteran has alleged that he is unemployable because of 
his service-connected bilateral shoulder disorder; however, 
there is some dispute in the record as to whether he is 
unable to work solely because of these service-connected 
disabilities.  Furthermore, the record is vague on the extent 
of the veteran's education and employment skills and history.  
Therefore, it is found that an opinion would be helpful in 
determining entitlement to the benefit sought.  See Friscia 
v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 
229 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Develop as required and adjudicate 
the issue of service connection for 
hepatitis A.  VCAA duties to notify and 
assist must be satisfied.  

2.  Then, the RO should send the 
appellant a VCAA notification letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the letter includes information 
concerning service connection for 
hepatitis C and entitlement to a TDIU.  
The letter should inform the appellant of 
what information and evidence not 
previously provided, if any, will assist 
in substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.  The letter should also tell 
the veteran to provide any evidence in 
her possession that pertains to the 
claim.

3.  The RO should schedule the veteran 
for an examination to determine whether 
the veteran's service-connected 
disorders, as a whole, render the veteran 
unable to obtain or retain gainful 
employment.  

4.  After any additional indicated 
development, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Likewise, if the benefit on appeal 
remains denied the case shall be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


